DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: A more descriptive title assigned to the invention is DEVICE AND METHOD FOR DECODING VIDEO DATA USING GENERAL CONSTRAINTS INFORMATION.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Seregin et al., (US 2017/0085891) which teaches decoding a bitstream by an electronic device  comprising receiving a bitstream that is constrained such that escape values used in a palette mode for decoding the video data are no greater than a maximum value, wherein the bitstream includes information for determining at least one escape value representing a sample in a block of the video data to be decoded and Wang, (US 2014/0086333) which teaches a video decoding device to decode a bitstream when the bitstream comprises a plurality of coded video sequences and using signaled values to determine bitstream syntax in order to decode the bitstream. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar method limitations of claim 18) including a method of decoding a bitstream by an electronic device, the method comprising: receiving the bitstream; and determining, from general constraints information in the bitstream, a maximum constraint indication used for determining a maximum value of a parameter indication included in a sequence parameter set (SPS) of the bitstream, wherein the maximum constraint indication does not impose a constraint on the maximum value of the parameter indication when the maximum constraint indication is equal to zero; and underlined limitations of claim 15 including a method of decoding a bitstream by an electronic device, the method comprising: receiving the bitstream; determining, from a sequence parameter set (SPS) of the bitstream, a parameter indication indicating a picture parameter of a plurality of image frames in a video sequence; and determining, from general constraints information in the bitstream, a maximum constraint indication, wherein the maximum constraint indication does not impose a constraint on the parameter indication when the maximum constraint indication is equal to zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/MARNIE A MATT/            Primary Examiner, Art Unit 2485